Citation Nr: 0126950	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  98-17 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In an April 1999 written statement, the veteran withdrew his 
request for a hearing before a member of the Board at the RO.  

In a June 2001 decision, the RO granted service connection 
for tinnitus and vertigo (claimed as secondary to bilateral 
hearing loss and tinnitus).  Given that these claims have 
been granted, they are no longer on appeal before the Board.  
Therefore, the Board will only address the issue listed on 
the title page of this action.


FINDING OF FACT

An average 83 decibel loss, coupled with a speech recognition 
score of 74 percent, in the right ear (level VI) and an 
average 62 decibel loss, coupled with a speech recognition 
score of 80 percent, in the left ear (level VI), warrantS a 
20 percent rating for bilateral hearing loss. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 3.385, 4.7, 4.14, 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist a veteran in developing evidence in 
support of a claim.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claims were filed, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected low back disorder and PBT in excess of those 
already assigned and provided reasons as to why the RO found 
that higher ratings were not appropriate.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by VA examinations requested and accomplished 
in connection with these claims.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

The veteran asserts that a compensable rating is warranted 
for his bilateral hearing loss.  In such cases, VA has a duty 
to assist the veteran in developing facts that are pertinent 
to the claim.  See generally, VCAA.  As noted above, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (2001).  However, the 
changes in regulations pertaining to ratings for hearing loss 
are not pertinent to the veteran's disability rating.  The 
Board notes that, as indicated in the October 1999 statement 
of the case, the RO evaluated the veteran's claim under both 
the old and the revised regulations.  See Karnas, 1 Vet. App. 
312-313 (1991) (where the law or regulations change while a 
case is still pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).  

As there is no indication that rating of the same symptoms 
under the current or revised criteria would result in a 
higher, or lower, evaluation than rating of the same symptoms 
than under the previous criteria, the Board will specifically 
apply the "old" criteria for the time period before June 10, 
1999 and apply both sets of criteria to the period of time on 
and after that date.  VAOPGCPREC 03-00 (Apr. 10, 2000).

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2001).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (2001).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (2001).  

According to the July 1998 VA examination report, the veteran 
complained of hearing loss.  The audiometric results were as 
follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
50
75
100
110
83
LEFT
55
65
60
70
62

The speech recognition threshold was 74 percent in the right 
ear and 80 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level VII hearing in the right ear and level IV in the left 
ear, and a 20 percent rating under both the old and revised 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2001).

According to the May 1999 VA examination report, the veteran 
complained of hearing loss.  The audiometric results were the 
same as recorded in the July 1998 VA examination report:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
50
75
100
110
83
LEFT
55
65
60
70
62

The speech recognition threshold was 74 percent in the right 
ear and 80 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level VII hearing in the right ear and level IV in the left 
ear, and a 20 percent rating under both the old and revised 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2001).

Therefore, the Board finds that the evidence of record does 
not demonstrate entitlement to a rating in excess of 20 
percent for bilateral hearing loss.  For the period prior to 
June 10, 1999 (under the old criteria), and for the period 
from June 10, 1999 (under the old and revised criteria), a 
rating in excess of 20 percent for bilateral hearing is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2001).

In reaching this decision, the Board has reviewed the 
remaining medical evidence of record.  None of this evidence, 
however, indicates that the veteran's hearing loss warrants a 
rating in excess of 20 percent based on the criteria set out 
in 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2001).

Furthermore, the Board acknowledges the veteran's statements, 
to include his April 1999 testimony before a hearing officer 
at the RO, regarding the adverse impact the bilateral hearing 
loss has had on his life.  Nevertheless, in rating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The remaining medical evidence submitted either 
does not include the results of speech discrimination on the 
Maryland CNC test and/or complete findings were not 
presented.  Thus, the veteran's private medical records and 
lay statements do not provide a basis for a higher 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2001). 

The Board has considered whether a referral is warranted for 
an extraschedular rating pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  It must be recognized that the schedular rating 
assigned represents average impairment in earning capacity.  
38 C.F.R. § 4.1.  Greater impairment has not been 
demonstrated.  Under these circumstances, the Board 
determines that the criteria for referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected bilateral hearing loss.  See 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

